 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNationalAssociation of Letter Carriers(UnitedStates Postal Service)andMarvin Hill. Case10-CB-4823(P)14 April 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN`AND BABSONOn 21 January 1987 Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent' filed exceptions and a supportingbrief.The National Labor RelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefand hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, National As-sociation of Letter Carriers, Dunwoody, "Georgia,itsofficers, agents, and representatives, shall takethe action set forth in the Order.FINDINGS OF FACTThis case involves the unsuccessful efforts of ° unionmemberMarvin Hill to resign from the Union ' and- torevoke his checkoff authorization. Respondent and thePostal Serviceare parties to an existingcollective-bar-gaining agreementwhich expires on 20 July 1987.Marvin Hill is employed in the unit encompassed by thatcollective-bargainingagreement. The collective-bargain-ing agreementdoes not require employees to becomemembers of the Union or to pay dues to the Union.Marvin Hill is employed by the United States PostalService -as a lettercarrier.During his employment Hillhas been a member of the Union. `Hill signed a dues-checkoff authorization (form 1187) on 23 - November1984.In early June 1986, Hill phoned Union Branch VicePresident CharlesWindham -that he wanted "to, with-draw from the Union." Windham testified that he wasphoned by Hill and that, among other things, Hill toldWindham that "he wanted to get out of the Union." Ac-cording to Hill,Windham told him that he could notwithdraw until his "anniversary date."Hill wrote Windham on 13 June 1986:This letter is to inform you that I am withdrawingmy membership to the Union .immediately andwould like for dues not to be taken out of mycheck. I will complete whatever formsare neces-sary to complete the transaction. I formally, requesta responseconcerning this matter within 10 (ten)days to the address provided below.1Member Johansen notes that the same result is reached if we con-strue the authorization to continue but that,'as the amount of dues owedis zero, zero is the amount to be deducted and remitted.Mary L. Bully Esq.,for the General Counsel.Richard N. GilbergandDevon Lee Miller, Esqs.,for theRespondent.DECISIONSTATEMENT OF THE CASEJ.PARGENROBERTSON,Administrative Law Judge.This case was- heard in Atlanta, Georgia, on 2 October-1986.The complaint, which was filed on 29 August1986,was based on a charge filed 5 August1986. It isadmitted that the Employerin this case,United StatesPostal Service, provides postal services for the UnitedStates of America and operates various facilities through-out the, United States, including the facility in Dun-woody, Georgia, involved in this proceeding. Addition-ally,Respondent, National Association of Letter Carri-ers, isadmitted to be a labor organization within themeaning of Section 2(5) of the Act. I find that the Boardhas jurisdiction over Respondent by virtue of the provi-sionsof the Postal Reorganization Act, 39 U.S.C. §1209(a).On 20June 1986 Windham responded:We have received your requestto withdraw yourmembership from theNALC. As wediscussed inour phone'conversation,ours is an open shop andyou are not forced to belong to our labor organiza-tion.Our records indicatethat yourapplicationwasprocessed in December,1984.As I told you at thetime of our conversation,Form 1188-must be exe-cuted to withdraw your membership.Thisis a,per-sonnel controlled form usedby the PostalService.The union cannot process this formfor you nor canwe change the requirements under Section B ofForm 1187. I have attached a copy of form 1187 foryour inspection. Section B is self-explanatory andthe reasonwhy you willnot be able to withdrawyourmembership until your anniversary date. Itrust that this response is satisfactory.In closing,if you havesome problems that weare not aware of, PresidentTaylor and myselfremain willing to discuss them withyou. You couldcontact us by phone or, set up an appointment tocome in.I feel-that you lose far more than youcould ever gain by dropping your membership.Hill again wrote Windham.The second letter, whichwas receivedby Windhamon 2 July 1986,stated:283 NLRB No. 96 LETTER CARRIERS (POSTAL SERVICE)This letter is to request a copy of the form Isigned making me a unionMember. Also it is, toinform you that your Answer to my request towithdraw from the Union was unacceptable. Thereare legal questionsconcerningvoluntarydeductionsfrom an Individuals paycheck.We will find ananswer tolegal questionat a later date. The neces-sary Complaints and Motions are, being filed withlegal couns[sic] State & Federal labor boards, (In-cluding a letter of complaint to the National head-quarters about the problem and especially aboutyour attitude in your conversation with me), andconsumer complaintagencies.(SinceI am payingfor a service). I hope we can avoid litigation in thismatter for the good of everyone involved. I wishyou would be so kind to respond to the letterwithin seven (7) days.Hill also contacted the UnitedStatesPostal Service.By letter delivered 11 July 1986, Hill told the PostalService that he wasresigningfrom the Union effectiveimmediately.Hill also submitted a signed form 1188,which is the form used by the Postal Service employeesto cancel payroll deductions. Hill's form '1188, whichwas dated 30 June 1986, shows that he canceled his au-thorization for the deduction of dues of the National As-sociation of Letter Carriers.Neither the Union nor the Postal Service acceptedHill's resignation or his cancellation of dues-deductionauthorization. Dues continued to be deducted from Hill'spay and accepted by the Union.During thehearing and again in itsbrief,Respondentargued that Hill's only efforts to resign and withdrawdues-deduction authorization were directed to the branchand to the UnitedStatesPostal Service and that thebranch was not actingas agent' for the Union in thatregard. Hill did indeed admit that he did not contact theUnion.However, in response to my questions during the hear-ing, Respondent's attorney admitted that a member's,res-ignation request may be presented locally.-11The evidence illustrated that Hill's contacts were allwith' the branch as opposed to the Union. Local VicePresidentWindham testified the branch,presents an "ori-entation package", to new employees, which includes acopy of form 1187. Form 1187 is the dues-deduction au-thorization form. Additionally, the branch's shop stewardprovides form 1187 to employees and, on request, form1187 will be mailed to an employee by the branch unionoffice.CONCLUSIONSInPatternMakers v' NLRB,473 U.S.95 (1985), theSupremeCourt approvedthe NationalLaborRelationsBoard policy regarding unrestrictedrightsof union mem-bers toresign.The Courtstated:The Board has found union restrictionson the rightto resign to be inconsistentwith the policy of vol-untary unionism implicit in § 8(a)(3). [SeeMachinistsLocal 1414 (Neufeld Porshe-Audi),270 NLRB 1330(1984);MachinistsLocal 1327 (Dalmo Victor),263645NLRB 992 (Chairman Van de Water and MemberHunter, concurring), enf. denied 725 F.2d 1212(1984).]We believe that the inconsistency betweenunion restrictions on the right to resign and thepolicy of voluntaryunionismsupports the Board'sconclusion that League Law 13 is invalid. 'i[Footnoteomitted.]By allowing employees to resign from a union atany time, § 8(a)(3) protects the employees whoseviews come to diverge from those of his union.The authorization for dues deduction signed by Hill on23 November 1984 links payment of dues to union mem-bership by specifying that the deduction is limited to"regular and periodic membership dues," InPostal Serv-ice,279 NLRB 40 (1986), the Board found a violationwhere the employer refused to honor dues-checkoff rev-ocation by an employee that had effectively resignedfrom union membership.InPostal Service,280 NLRB 1439 (1986), the Boardheld that resignations from the union are effective with-out regard to the union's 'efforts to place limitations onthe time of resignation. In that case the 'Board also statedthat the Postal Service dues-checkoff authorization pro-vides "for the payment of dues as a quid pro' quo forunion membership and was therefore revocable whenunion membership ceased to exist by virtue of an effec-tive resignation from membership."Those cases control the instant controversy. Respond-ent argues,however, that the branch of the Union wasnot acting on behalf of the National and,-for thatreason,Hill's letters to the branch could not serve as resignationfrom the the National. The' National is the only partycharged by the complaint. However, Respondent's coun-sel admitted that it was a practice of the branch toaccept resignations. Obviously, Respondent cannot holdHill to a more onerous requirement that it customarilyfollows in resignations. Therefore, Respondent's point iswithout merit.By its letter to Hill dated 20 June 1986 the branch spe-cifically refused to accept Hill's resignation until his "an-niversary date" and until Hill executed form 1188 withthe Postal Service. By attempting' to limit Hill's resigna-tion,Respondent thereby violated Section 8(b)(1)(A).Additionally, Respondent violated Section 8(b)(1)(A) bycontinuing' to accept membership dues from the PostalService on behalf of Marvin Hill.CONCLUSIONS OF LAW1.United States Postal Service is subject to the juris-diction of the National Labor Relations Board by virtueof 39 U.S.C. -§ 1209.2.Respondent is a -labor organization as defined inSection 2(5) of the Act.3.By refusing to honor his resignation from the Unionand the revocation of dues-checkoff assignments by em-ployeeMarvin Hill where those dues-checkoffassign-ments were in consideration of union membership, Re-spondent violated Section 8(b)(1)(A) of the Act. 646DECISIONSOF THE NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengagingin unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and totake certain affirmative action necessary to effectuate thepurposes of the Act. I recommend that Respondent beordered to make employee Marvin Hill whole for anymonetary loss he may have suffered by reason of Re-spondent's unlawful refusal to honor his resignation andrevocation of dues-checkoffassignment.Those amountsare to be computed in the manner consistent with theBoard policies stated inOgle Protection Service,183NLRB 682 (1970), with interest in accordance with theformula prescribed inFlorida Steel Corp.,231 NLRB 651(1977).Additionally, Respondent is directed to ceasemaintain-ing or enforcing all provisions of governing documentswhich unlawfully restrict the rights of members to resignfrom the Union. To the extent Respondent may legallyremove those written restrictions unilaterally, it is direct-ed to do so and, if those provisions require actions by theEmployer, Respondent is directed to advise the Employ-er of the effect of this decision and of its desire toremove all unlawful restrictions to a member's right toresign from all governing documents including the formused by the Employer to authorize checkoff of uniondues.AutoWorkers Local 73 (McDonnell Douglas), 282NLRB 466 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, National Association of Letter Carri-ers,Dunwood, Georgia, its officers, agents, and repre-sentatives, shall1.Cease and desist from restraining and coercing em-ployees by refusing to permit them to resign their unionmembership, by refusing to honor revocation of dues-checkoffassignmentsby employees having effectively re-signed from union membership, by maintaining or en-forcing provisions in- governing documents which unlaw-fully restrictmembers' rights to resign from the Union,or by in any like or relatedmanner restrainingor coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Reimburse and refund to Marvin Hill the dues un-lawfully collected from him, with interest, from the timeof his resignation from union membership and revocation1 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder, shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.of dues-checkoff assignments, as set forth in the remedysection of thisdecision.(b)Delete provisions in its governing documents, andadvise the Employer of its desire to delete provisions ingoverning documentsmaintainedby the Employer,which unlawfully restrict members' rights to resign fromthe Union.(c) Post at its facility in Dunwoody, Georgia, copies ofthe attached notice marked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2 If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-al LaborRelations Board"shallread"Posted Pursuantto a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government'The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to honor valid resignations byemployees from union membership.WE WILL NOT refuse to honor revocation of dues-checkoff assignments by employees having effectively re-signed from union membership when the employees'dues-checkoffassignmentsare in consideration of unionmembership.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act.WE WILL delete all provisions in our governing docu-ments, and request the United States Postal Service todelete provisions in documents which it maintains or en-forces,which unlawfully restrictmembers' tights toresign from the Union.-WE WILL reimburse or refund to Marvin Hill dues un-lawfully collected from him, with interest, for the timefollowing his valid resignation from union membershipand revocation of dues-checkoff assignments.iNATIONALASSOCIATIONOFLETTERCARRIERS